DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022 has been considered by the examiner.
Response to Arguments

Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. Applicant argues that the confidence value of Hughes (paragraph in page 14) is different from the quality level of Hughes (paragraph in page 19); thus, the association probability in Hughes is not determined on the confidence value and is not equivalent to applicant’s appearance probability. Applicant then argues that since Hughes does not teach the first technical feature, appearance probability, Hughes cannot teach a second technical feature of “determining the candidate as a final target, in a case that the appearance probability meets a first preset condition”. 
The BRI of confidence degree means a variable that related to the target in the image. The confidence value on page 14 of Hughes is used to determine if a moving object in one image is the same object in the next image. The quality level on page 19 of Hughes is also used to determine if a target object is the same object. The confidence value and quality level perform the same function are the same variable that Hughes chose to refer to by different names and are both equivalent to applicant’s confidence degree. The last paragraph of page 18 of Hughes discusses determining the difference between a predicted object feature and a second object feature. The numerical representation of this determination is the quality level. The quality level is then used in the formula on page 19 of Hughes to compute an association probability by summing the multiplication of the quality level by a weight,                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                    . Therefore Hughes teaches technical feature 1, and thus, can teach the second technical feature. 
Regarding the rejection of claims 1-9, 10-18, and 19-20 under 35 U.S.C. 101, upon further consideration the Examiner withdraws the 101 rejection. Examiner would like to note to applicant that addition of “implemented by circuits for implementing functions” in the preamble does not hold patentable weight and would not overcome a 101 rejection. Nevertheless, the Examiner withdraws the 101 rejection in further consideration of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recite the limitations "according to claim 6" in line 1 and “according to claim 15” in line 1, respectively.  However, claims 6 and 15 were cancelled by the applicant. It is understood that claims 9 and 18 are dependent on claims 3 and 12, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (WO 2018/024600 A1). 

Regarding claim 1, Hughes teaches a target detection method, implemented by circuits for implementing functions, comprising:
	determining at least one first image from multiple images, wherein a candidate target is contained in respective first images (Hughes, page 2, 4th paragraph: “a first object feature is in particular recognized in a first image of the sequence”); 
	acquiring confidence degrees of the candidate target in the respective first images (Hughes, page 2, 4th paragraph: “a prediction feature is in particular determined in a second image following the first image in the sequence based on the first object feature and based on the estimated position”);
	calculating an appearance probability of the candidate target according to weights of the respective first images and the confidence degrees (Hughes, pages 14-15 describe how the weighting matrix and sum are calculated, and page 19 gives the association formula, made up of the weight of target and the quality level, where the quality level is a variable that measures the difference between the prediction feature and the second object feature and thus is based on the prediction feature);
	and determining the candidate target as a final target, in a case that the appearance probability meets a first preset condition (Hughes, pages 2-3: “the second object feature is preferably confirmed as originating from the object if the second object feature is associated with the prediction feature”);
	wherein the calculating the appearance probability of the candidate target comprises: 
performing respective multiplications on the weights of the respective first images with the confidence degrees of the candidate target in corresponding first images, to obtain first appearance probabilities of the candidate target in the respective first images (Hughes, pages 18-19 describe the association probability equation made up of a weight and a quality level, where the quality level is a variable that measures the difference between the prediction feature and the second object feature and thus is based on the prediction feature); 
and adding the first appearance probabilities of the candidate target in the respective first images, to obtain the appearance probability of the candidate target (Hughes, page 19 describes the association probability equation where the overall probability is a summation of the association probabilities).

Regarding claim 2, Hughes teaches the target detection method according to claim 1, further comprising: 
predicting an appearance position of the final target in a last image among the multiple images according to a change of positions of the final target in the respective first images and a time interval between adjacent images, in a case that the final target is not contained in the last image (Hughes, pages 7-9 describe the prediction feature and the determination of if the object has exited, is standing still, or has changed direction).

Regarding claim 4, Hughes teaches the target detection method according to claim 1, wherein determining the candidate target comprises: 
determining, for any target in any one of images, the target as a candidate target in a case that a confidence degree of the target meets a second preset condition (Hughes, page 2, 4th paragraph: “association of the second object feature with the prediction feature is preferably effected in the second image if a predetermined association criterion is satisfied”).

Regarding claim 5, Hughes teaches the target detection method according to claim 2, wherein determining the candidate target comprises: 
determining, for any target in any one of images, the target as a candidate target in a case that a confidence degree of the target meets a second preset condition (Hughes, page 2, 4th paragraph: “association of the second object feature with the prediction feature is preferably effected in the second image if a predetermined association criterion is satisfied”).

Regarding claim 7, Hughes teaches the target detection method according to claim 4, wherein determining the target comprises:
	acquiring a first detection frame in any one of the images (Hughes, page 2, 4th paragraph: “a first object feature is in particular recognized in a first image of the sequence”);
	and determining that a target contained in the first detection frame is a target which has been detected in another image previous to the any one of the images, in a case that an overlapping degree of the first detection frame and a second detection frame in the another image meets a third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account");
	or determining that the target contained in the first detection frame is a newly detected target in the any one of the images, in a case that an overlapping degree of the first detection frame and the second detection frame in the another image does not meet the third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account").
	
Regarding claim 8, Hughes teaches the target detection method according to claim 5, wherein determining the target comprises:  
	acquiring a first detection frame in any one of the images (Hughes, page 2, 4th paragraph: “a first object feature is in particular recognized in a first image of the sequence”);
	and determining that a target contained in the first detection frame is a target which has been detected in another image previous to the any one of the images, in a case that an overlapping degree of the first detection frame and a second detection frame in the another image meets a third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account");
	or determining that the target contained in the first detection frame is a newly detected target in the any one of the images, in a case that an overlapping degree of the first detection frame and the second detection frame in the another image does not meet the third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account").

Regarding claim 9, Hughes teaches the target detection method according to claim 6, wherein determining the target comprises:  
	acquiring a first detection frame in any one of the images (Hughes, page 2, 4th paragraph: “a first object feature is in particular recognized in a first image of the sequence”);
	and determining that a target contained in the first detection frame is a target which has been detected in another image previous to the any one of the images, in a case that an overlapping degree of the first detection frame and a second detection frame in the another image meets a third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account");
	or determining that the target contained in the first detection frame is a newly detected target in the any one of the images, in a case that an overlapping degree of the first detection frame and the second detection frame in the another image does not meet the third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (WO 2018/024600 A1), in view of Humphry (WO 2016/174472 A1).

Regarding claim 10, Hughes teaches a method to:
determine at least one first image from multiple images, wherein a candidate target is contained in respective first images (Hughes, page 2, 4th paragraph: “a first object feature is in particular recognized in a first image of the sequence”); 
	acquire confidence degrees of the candidate target in the respective first images (Hughes, page 2, 4th paragraph: “a prediction feature is in particular determined in a second image following the first image in the sequence based on the first object feature and based on the estimated position”);
	calculate an appearance probability of the candidate target according to weights of the respective first images and the confidence degrees (Hughes, pages 14-15 describe how the weighting matrix and sum are calculated, and Page 19 gives the association formula, made up of the weight of target and the quality level);
	and determine the candidate target as a final target, in a case that the appearance probability meets a first preset condition (Hughes, pages 2-3: “the second object feature is preferably confirmed as originating from the object if the second object feature is associated with the prediction feature”); 
wherein the instructions are executed by the at least one processor to enable the at least one processor to: 
perform respective multiplications on the weights of the respective first images with the confidence degrees of the candidate target in corresponding first images, to obtain first appearance probabilities of the candidate target in the respective first images (Hughes, pages 18-19 describe the association probability equation made up of a weight and a quality level, where the quality level is a variable that measures the difference between the prediction feature and the second object feature and thus is based on the prediction feature);
and add the first appearance probabilities of the candidate target in the respective first images, to obtain the appearance probability of the candidate target (Hughes, page 19 describes the association probability equation where the overall probability is a summation of the association probabilities).

Hughes fails to disclose a target detection device, implemented by circuits for implementing functions, comprising: 
	at least one processor;
	and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to perform the target detection method described in claim 1.

Humphrey discloses a target detection device, comprising:
	at least one processor (Humphry, page 3, lines 6-7: “a computing device comprising a processor”);
	and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to perform the target detection method described in claim 1 (Humphry, page 3, lines 6-8: “a computing device comprising a processor, and a memory, wherein the processor is arranged to perform a method according to an aspect of the invention”).

Hughes and Humphry are considered analogous art to the claimed invention because they are in the same field of endeavor of image recognition and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target detection method of Hughes to incorporate the teachings of Humphry as it is a known method in the art to incorporate a processor and a memory with instructions to execute a method using the processor.   

Regarding claim 11, Hughes and Humphry teach the target detection device according to claim 10 wherein the instructions are executed by the at least one processor to enable the at least one processor to (Humphry, page 3, lines 6-8: “a computing device comprising a processor, and a memory, wherein the processor is arranged to perform a method according to an aspect of the invention”):
predict an appearance position of the final target in a last image among the multiple images according to a change of positions of the final target in the respective first images and a time interval between adjacent images, in a case that the final target is not contained in the last image (Hughes, pages 7-9 describe the prediction feature and the determination of if the object has exited, is standing still, or has changed direction).

Regarding claim 13, Hughes and Humphry teach the target detection device according to claim 10, wherein the instructions are executed by the at least one processor to enable the at least one processor to (Humphry, page 3, lines 6-8: “a computing device comprising a processor, and a memory, wherein the processor is arranged to perform a method according to an aspect of the invention”):
determine, for any target in any one of images, the target as a candidate target in a case that a confidence degree of the target meets a second preset condition (Hughes, page 2, 4th paragraph: “association of the second object feature with the prediction feature is preferably effected in the second image if a predetermined association criterion is satisfied”).

Regarding claim 14, Hughes and Humphry teach the target detection device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to (Humphry, page 3, lines 6-8: “a computing device comprising a processor, and a memory, wherein the processor is arranged to perform a method according to an aspect of the invention”):
	determine, for any target in any one of images, the target as a candidate target in a case that a confidence degree of the target meets a second preset condition (Hughes, page 2, 4th paragraph: “association of the second object feature with the prediction feature is preferably effected in the second image if a predetermined association criterion is satisfied”).


Regarding claim 16, Hughes and Humphry teach the target detection device according to claim 13, wherein the instructions are executed by the at least one processor to enable the at least one processor to (Humphry, page 3, lines 6-8: “a computing device comprising a processor, and a memory, wherein the processor is arranged to perform a method according to an aspect of the invention”):
	acquire a first detection frame in any one of the images (Hughes, page 2, 4th paragraph: “a first object feature is in particular recognized in a first image of the sequence”);
and determine that the target contained in the first detection frame is a target which has been detected in another image previous to the any one of the images, in a case that an overlapping degree of the first detection frame and a second detection frame in the another image meets a third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account");
	or determine that the target contained in the first detection frame is a newly detected target in the any one of the images, in a case that an overlapping degree of the first detection frame and the second detection frame in the another image does not meet the third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account").

Regarding claim 17, Hughes and Humphry teach the target detection device according to claim 14, wherein the instructions are executed by the at least one processor to enable the at least one processor to (Humphry, page 3, lines 6-8: “a computing device comprising a processor, and a memory, wherein the processor is arranged to perform a method according to an aspect of the invention”):
	acquire a first detection frame in any one of the images (Hughes, page 2, 4th paragraph: “a first object feature is in particular recognized in a first image of the sequence”);
and determine that the target contained in the first detection frame is a target which has been detected in another image previous to the any one of the images, in a case that an overlapping degree of the first detection frame and a second detection frame in the another image meets a third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account");
	or determine that the target contained in the first detection frame is a newly detected target in the any one of the images, in a case that an overlapping degree of the first detection frame and the second detection frame in the another image does not meet the third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account").

Regarding claim 18, Hughes and Humphry teach he target detection device according to claim 15, wherein the instructions are executed by the at least one processor to enable the at least one processor to (Humphry, page 3, lines 6-8: “a computing device comprising a processor, and a memory, wherein the processor is arranged to perform a method according to an aspect of the invention”):
	acquire a first detection frame in any one of the images (Hughes, page 2, 4th paragraph: “a first object feature is in particular recognized in a first image of the sequence"
and determine that the target contained in the first detection frame is a target which has been detected in another image previous to the any one of the images, in a case that an overlapping degree of the first detection frame and a second detection frame in the another image meets a third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account");
	or determine that the target contained in the first detection frame is a newly detected target in the any one of the images, in a case that an overlapping degree of the first detection frame and the second detection frame in the another image does not meet the third preset condition (Hughes, page 21, 1st paragraph: "In the images 10, 11, further object features can be recognized. Therein, it is examined if it is a new object or an object 9, which has entered the environmental region 8. Hereto, an entry probability is taken into account").  

Regarding claim 19, Hughes teaches a method to:
determine at least one first image from multiple images, wherein a candidate target is contained in respective first images (Hughes, page 2, 4th paragraph: “a first object feature is in particular recognized in a first image of the sequence”);
	acquire confidence degrees of the candidate target in the respective first images (Hughes, page 2, 4th paragraph: “a prediction feature is in particular determined in a second image following the first image in the sequence based on the first object feature and based on the estimated position”);
	calculate an appearance probability of the candidate target according to weights of the respective first images and the confidence degrees (Hughes, pages 14-15 describe how the weighting matrix and sum are calculated, and page 19 gives the association formula, made up of the weight of target and the quality level, where the quality level is a variable that measures the difference between the prediction feature and the second object feature and thus is based on the prediction feature);
	and determine the candidate target as a final target, in a case that the appearance probability meets a first preset condition (Hughes, pages 2-3: “the second object feature is preferably confirmed as originating from the object if the second object feature is associated with the prediction feature”); 
wherein the computer instructions, when executed by the computer, cause the computer to: 
perform respective multiplications on the weights of the respective first images with the confidence degrees of the candidate target in corresponding first images, to obtain first appearance probabilities of the candidate target in the respective first images (Hughes, pages 18-19 describe the association probability equation made up of a weight and a quality level, where the quality level is a variable that measures the difference between the prediction feature and the second object feature and thus is based on the prediction feature);
and add the first appearance probabilities of the candidate target in the respective first images, to obtain the appearance probability of the candidate target (Hughes, page 19 describes the association probability equation where the overall probability is a summation of the association probabilities).

Hughes fails to disclose a non-transitory computer readable storage medium, implemented by circuits for implementing functions, for storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer to perform the target detection method described in claim 1. 

Humphrey does disclose a non-transitory computer readable storage medium for storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer to perform the target detection method described in claim 1 (Humphry, page 7, lines 15-17: “there is provided a computer-readable data storage medium having instructions stored thereon which, when executed by a computer, perform a method according to an aspect of the invention”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target detection method of Hughes to incorporate the teachings of Humphry as it is a known method in the art to use a non-transitory computer storage medium to store computer instructions which causes a computer to execute a method. 
   
Regarding claim 20, Hughes and Humphry teach the non-transitory computer readable storage medium according to claim 19, wherein the computer instructions, when executed by a computer, cause the computer to (Humphry, page 7, lines 15-17: “there is provided a computer-readable data storage medium having instructions stored thereon which, when executed by a computer, perform a method according to an aspect of the invention”):
predict an appearance position of the final target in a last image among the multiple images according to a change of positions of the final target in the respective first images and a time interval between adjacent images, in a case that the final target is not contained in the last image (Hughes, pages 7-9 describe the prediction feature and the determination of if the object has exited, is standing still, or has changed direction).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN RUTH BERASLEY whose telephone number is (571)272-8071. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowtiz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN RUTH BERASLEY/Examiner, Art Unit 2662                                                                                                                                                                                                        /GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662